 InCORPORATIONandMETROPOLITANCHAPTERNo.31,INTERNATIONAL FEDLRATION OFARCHITECTS, ENGINEERS, CHEMISTS AND TECHNICIANS,C.I.,O.Case No. 2-B-4662.-Decided September V9,1944Mr. Charles D. Hilles, Jr.,of New York City, andMr. H. H. Burrell,of Newark, N. J., for the Company.Messrs. Leider,Witt & Cammer, by Mess?^. Nathan Wittand S.Rosenwein,both of New York City, andMr. Martin Cooper,of NewYork City, for the Union.Mr. David V. Easton,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended petition duly filed by Metropolitan Chapter No;31, International Federation of Architects, Engineers, Chemists' andTechnicians, C. I. 0., herein called-the Union, alleging that a questionaffecting commerce has arisen concerning the representation of em-ployees of Federal Telephone and Radio Corporation, Newark, NewJersey,- herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeMartin I.Rose,Trial Examiner. Said hearing was held at New YorkCity on July 13 and August 17, 1944. The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing; are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFederal Telephone and Radio Corporation, a Delaware corpora-tion operating more than 35 plants in Newark, New Jersey, and itsenvirons, is engaged in the manufacture, experimentation, sale, anddistribution of communication equipment and related products.Dur-58 N. L. R. B., No. 90.472 FEDERAL TELEPHONE AND RADIO CORPORATION473ing the yearly period immediately preceding May 18, 1944, the Com-pany purchased for use in its operations at the afore-mentioned plantsmaterials valued at more than $50,000, approximately 50 percent ofwhich was shipped to these plants from points outside the State ofNew Jersey.During the same period the value of the finished prod-ucts manufactured at said plants amounted to more than $1,00,000,of which approximately 90 percent was shipped to points outside theState of New Jersey.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.-II.THE ORGANIZATION INVOLVEDMetropolitan Chapter No. 31, International Federation of Archi-tects,Engineers, Chemists and Technicians, is a labor organizationaffiliated-with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III. THE ALLEGED APPROPRIATE UNITThe Company and the Union are agreed upon the propriety of aunit consisting of certain of the f-)rmer's non-supervisory and non-confidential salaried employees.They are further agreed that othernon-supervisory and non-confidential salaried employees possessingmore than usual skill should be permitted to express a preference asto whether-or not they desire to be represented as part of a generalgroup of the Company's non-supervisory and non-confidential salariedemployees.'However, disagreement exists between them with respectto the, scope of the unit.The Union seeks to confine its proposed unitsolely to employees engaged in the Company's Radio Division, includ-ing those employees who, although not administratively part of theRadio Divisi-)n, work primarily for it.The Company contends thatthe unit should be company-wide in scope.2The Company was formed in November 1942 as the result of a mergerof International Telephone and Radio Manufacturing Company and'Federal Telegraph Company. It consists of two productive divisions,known as the Telephone and Radio Divisions,,' and several non-productive departments performing services for the Company as awhole.The productive divisions are headed by vice presidents.'At the hearing, by stipulation, the Company and the Union enumerated those classi-fications of sa aried employees and certain named salaried employees who are engaged ineither a supervisory or confidential capacity, and would, therefore, be exclud:d from eithervoting groupThe stipulation also listed those more highly skilled classifications of non-scp-rvsory and non-confidential salaried employees which would constitute the secondvoting group.2Both the Company and the Union agree that the employees of the experimental laboratorymaintained by the Company in New York City are not involved in this proceeding.a After the merger, International Telephone and Radio Manufacturing Company becameknown as the Company's Telephone Division,and Federal Telegraph Company as itsRadio Division-- 474DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDThese divisions are divided .into several "product lines" which areunder the supervision of product line managers and produce the vari-ous items manufactured by the Company. Several of the departmentsare known collectively as the General Service Departments and theyare all under the common supervision of an assistant vice president.Others are included within another group headed by the comptrollerof the Company, and still others have separate supervision.The General Service Departments merit special consideration, sincethe Union desires to include many of the employees of these depart-ments within its proposed unit.These departments provide the tele-graph, telephone, mail, transp9rtation, printing, plant protection, andother services for the Company as a whole. Since the operations ofthe Company are presently divided among more than 35 plants, theemployees of these General Service Departments are,-of necessity,widely scattered.4All, however, are responsible to their own super-visors who are, in turn, responsible to the assistant vice president incharge of the General Service Departments.They are not subject tothe instruction, control, or discipline of supervisors of the productivedivisions, although they work in close proximity to the employees inthese divisions, and, in some instances, provide services solely for oneor the other of these divisions.The assigned places of work of theseemployees are subject to change at the discretion of the Company, andthus they may be working at one time for one productive division, and'at another time, for the other productive division. It is equally truethat the services of these employees are, in many instances, utilized by'both productive divisions simultaneously.While, superficially, each of these divisions and departments pos-sesses some indica of autonomy, the Company's functional operationsare closely integrated.Thus, the Company, under a centralizedpolicy-making body, maintains a central hiring and personnel depart-ment as well as a central industrial relations department.The pay-roll department, under the comptroller's supervision, prepares a singlepay roll for the salaried employees, divided according to plant sites,and not in accordance with divisional or departmental lines.Thepolicies of the Company with respect to salaries, holidays, vacations,and overtime pay are company-wide in scope, all employees are in-cluded within the same pension plan, and all have access to the"sannesick benefit plan.Furthermore, there is frequent collaboration, con-sultation, and common application of effort by engineers, draftsmen,and other technical employees in connection with production and ex-perimentation without regard to divisional lines.Committees formedof employees of both productive divisions fix company-wide standards"The Company is currently in the process of building a plant which will house all of itsoperations.This plant is, at the present time, only partially completed5Tcus, a plant housing employees of both the Telephone and Radio Divisionsuses servicesprovided by the General Service Departments in common. FEDERAL TELEPHONE AND RADIO CORPORATION475for various phases of production, and expediters are shifted acrossdivisional lines to meet production problems wherever they arise.There is substantial interchange of personnel between the productivedivisions and between each division and the General Service Depart-ments eMoreover, finished products of one productive division arenecessary for the completion of. products manufactured by the other.?Apart from the functional integration of the Company's productivedivisions and the various departments servicing these divisions, theCompany's history of collective bargaining lends further support toits contention that only company-wide units of its employees areappropriate.The Company presently recognizes a labor organiz:I-tion as the collective bargaining agent of its hourly paid productionand maintenance employees, and another labor organization as therepresentative of its drivers.Both labor organizations have executedcontracts with the Company covering the employees whom they re-spectively represent on the basis of company-wide units.In view of the foregoing faits, we are of the opinion that a unitof the Company's Lion-supervisory, non-confidential salaried em-ployees which is not company-wide in scope is inappropriate for thepurposes of collective bargaining.IV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as indicated in Section III, above, the bargaining unit whichthe Union seeks is inappropriate for the purposes of collective bar-gaining, we find that no question affecting commerce has arisen con-cerning the representation of employees of the Company in an appro-priate unit.Accordingly, we shall dismiss the amended petition.ORDERUpon the basis of the above findings of fact, the National LaborRelations Board hereby orders that the amended petition for inves-tigation and certification of representatives of employees of FederalTelephone and Ridio Corporation, Newark, New Jersey, filed byMetropolitan Chapter No. 31, Inter-national Federation of Architects,Engineers, Chemists and Technicians, C. I. 0., be, and it hereby is,dismissed.The Company mtioduced into evidence a list of approximately 120 employees who weretransfeued with'n the past 12 months f,om one productive d.vision to another, fiom aGeneral Service Department to a productive division,and from a productive division to aGeneial Service Department-"The Company cited many such examples.Among other sp_ciflc instances,the IntelinProduct Line, which is in the Telephone nivis'on, supplits coaxial cable to the Radio Equipment Product Line of the Radio Division,quartz crystals manufactured in the CrystalProduct Line of the Radio Division will be utiLzed in the manufacture of telephone filterswhich are produced in tha Telephone Division , and vacuum tubes produced by the VacuumTube Product Line in the Radio Division are used in the manufacture of telephone receiversand carriers produced by the Telephone Division.E